Exhibit 10.2

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR GRANTS TO EMPLOYEES (“AGREEMENT”)

 

Name:    Number of RSUs: Grant Date:    Grant Date FMV:

 

1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Restricted Stock Units indicated above (“Award”). Each Restricted Stock Unit
entitles you to receive one share of Common Stock of the Company upon the terms
and subject to the conditions set forth in the Company’s 2001 Long-Term
Incentive Plan (the “Plan”) and this Award. Prior to the distribution of any
shares, this Award represents an unsecured obligation, payable only from the
general assets of the Company.

Except as specified herein, shares of Common Stock will be issued to you or, in
case of your death, your beneficiary designated in accordance with the
procedures specified by the Administrator on or shortly following the Vesting
Date. If at the time of your death, there is not an effective beneficiary
designation on file or you are not survived by your designated beneficiary, the
shares will be issued to the legal representative of your estate or other
beneficiary as determined under applicable law.

 

2. Vesting. Subject to any acceleration provisions contained in the Plan or this
Agreement, the Restricted Stock Units subject to this Award will vest as
follows:

[FOR NON-SECTION 16 OFFICERS/EVPS INSERT: 25% on each anniversary of the Grant
Date over four years (“Vesting Dates”), subject to your continued employment
with the Company or one of its affiliates through each relevant Vesting Date.]

[FOR SECTION 16 OFFICERS AND EVPS INSERT: Vesting of this Award is conditioned
upon the Company achieving positive net cash provided by operating activities
for fiscal 2014 as provided on the Company’s final audited consolidated
statements of cash flows for fiscal 2014, subject to adjustments, if any, as set
forth in resolutions of the Compensation Committee of the Board, dated April XX,
2014 (the “Performance Goal”) and as certified by the Compensation Committee of
the Board. If the Performance Goal has been achieved, 25% of this Award will
vest on each anniversary of the Grant Date over four years (“Vesting Dates”),
subject to your continued employment with the Company or one of its affiliates
through each relevant Vesting Date.]

[ALTERNATIVE VESTING SCHEDULES AVAILABLE TO THE COMPENSATION COMMITTEE AND
INCENTIVE AWARD COMMITTEE (CHOOSE ONE OF THE FOLLOWING):

 

  •   50% on the two year anniversary of the Grant Date and 50% on four year
anniversary of the Grant Date (“Vesting Dates”), subject to your continued
employment with the Company or one of its affiliates through each relevant
Vesting Date.

 

  •   50% on the three year anniversary of the Grant Date and 50% on four year
anniversary of the Grant Date (“Vesting Dates”), subject to your continued
employment with the Company or one of its affiliates through each relevant
Vesting Date.

 

  •   100% on the four year anniversary of the Grant Date (“Vesting Date”),
subject to your continued employment with the Company or one of its affiliates
through the Vesting Date.]

Subject to the provisions of Sections 6, 13 and 14, shares of Common Stock will
be issued in payment of the Award as soon as practicable upon or after each
Vesting Date (but in each such case no later than sixty (60) days following the
Vesting Date), net of shares of Common Stock withheld by the Company to satisfy
the minimum statutorily required federal, state, foreign and local tax
withholding obligations, as provided in Section 10. You will have no right to
receive shares under this Award unless and until the Restricted Stock Units
vest.

 

1



--------------------------------------------------------------------------------

3. Termination Of Employment.

 

  (a) If you cease to be employed due to your death or Disability (as defined
below), then as of the first business day of the month following the date of
termination of your employment, you will vest in the number of unvested
Restricted Stock Units equal to the Pro Rata Number (as defined below). In such
event, the Pro Rata Number of shares underlying the remaining Restricted Stock
Units shall be delivered as of the first business day of the month following the
date of termination of your employment, subject to the provisions of Sections 6,
13 and 14 below. The “Pro Rata Number” is defined as:

25% of the number of Restricted Stock Units subject to this Award multiplied by
a fraction, the numerator of which is the number of full calendar months you
continued employment with the Company from the most recently completed Vesting
Date (or from the Grant Date for ceases of employment within twelve months of
the Grant Date) through and including your termination date, and the denominator
of which is 12. [NOTE: ADJUST, AS NECESSARY FOR ALTERNATIVE VESTING SCHEDULES.]

“Disability” is defined as any one or more of the following: (i) your being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of not less than twelve (12) months; (ii) you are, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the Company’s accident and health plan
covering the Company’s employees; or (iii) you have been determined to be
totally disabled by the Social Security Administration.

 

  (b) If you cease to be employed due to your Retirement (as defined below),
then as of the first business day of the month following the date of termination
of your employment, you will become immediately vested in any Restricted Stock
Units that have not previously vested. In such event, all shares underlying any
remaining Restricted Stock Units shall be delivered as of the first business day
of the month following the date of termination of your employment, subject to
the provisions of Sections 6, 13 and 14 below.

“Retirement” is defined as your termination of employment for a reason other
than Disability or death subsequent to your having attained age 70 and having
been employed by the Company or one of its affiliate for at least 15 years.
Notwithstanding the preceding sentence, a termination will not be considered a
Retirement if you are terminated for “Cause” by the Company or one of its
affiliates. For this purpose, “Cause” shall be defined as (i) embezzlement,
theft or misappropriation by you of any property of any of the Company or its
affiliates; (ii) your breach of any fiduciary duty to the Company or its
affiliates; (iii) your failure or refusal to comply with laws or regulations
applicable to the Company or its affiliates and their businesses or the policies
of the Company and its affiliates governing the conduct of its employees or
directors; (iv) your gross incompetence in the performance of your job duties;
(v) commission by you of a felony or of any crime involving moral turpitude,
fraud or misrepresentation; (vi) your failure to perform duties consistent with
a commercially reasonable standard of care; (vii) your failure or refusal to
perform your job duties or to perform specific directives of your supervisor or
designee, or the senior officers or Board of Directors of the Company; or
(viii) any gross negligence or willful misconduct by you resulting in loss to
the Company or its affiliates, or damage to the reputation of the Company or its
affiliates.

 

  (c)

If you cease to be employed other than due to a termination described in (a) or
(b) above, and except as provided otherwise in a Company plan or individual
agreement covering you, all then unvested Restricted Stock Units (including
dividend equivalents, if any) awarded hereby shall immediately

 

2



--------------------------------------------------------------------------------

  terminate without notice to you and shall be forfeited. For the purposes of
this Agreement, termination of employment shall be considered to be the last day
of your active service for the Company and its affiliates and such termination
of employment date shall not be extended by any notice of termination period (or
garden leave) required under applicable local law.

 

4. No Employment Agreement. Neither the Award nor the delivery to you of this
Agreement or any other document relating to the Restricted Stock Units will
confer on you the right to continued employment with or other service to the
Company or any Parent or Subsidiary. You agree that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued employment or service
for the vesting period, for any period, or at all, and will not interfere in any
way with your right or the right of the Company (or the Parent or Subsidiary
employing or retaining you) to terminate your employment or other service
relationship at any time, with or without cause or notice provided compliant
with applicable local law.

 

5. [OPTIONAL (ADJUST SECTION REFERENCES IF DELETED]: Dividend Equivalents.
During the period beginning on the Grant Date as indicated above and ending on
the date that the Restricted Stock Unit is settled or terminates, whichever
occurs first, you will accrue cash payments based on the cash dividend that
would have been paid on the Restricted Stock Unit had the Restricted Stock Unit
been an issued and outstanding share of Common Stock on the record date for the
dividend. Such accrued dividends will vest and become payable upon the same
terms and at the same time as the Restricted Stock Units to which they relate,
including any delay in payment to which the related Restricted Stock Units may
be subject pursuant to Sections 6 and 13 and will be paid in cash. Dividend
equivalent payments will be net of federal, state, foreign and local withholding
taxes to the extent such withholding is required.]

 

6. Deferral. If permitted by the Administrator, the issuance of the Common Stock
issuable with respect to this Award may be deferred upon such terms and
conditions as determined by the Administrator, subject to the Administrator’s
determination that any such right of deferral or any term thereof complies with
applicable laws or regulations in effect from time to time. If you are located
outside the U.S., you will not be permitted to elect to defer the settlement of
your Restricted Stock Units.

 

7. Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the Restricted Stock Units or the right to receive
dividend equivalents thereon.

 

8. Other Restrictions. The issuance of Common Stock under this Award is subject
to compliance by the Company and you with all applicable legal requirements
applicable thereto and with all applicable regulations of any stock exchange on
which the Common Stock may be listed at the time of issuance. The Company may
delay the issuance of shares of Common Stock under this Award to ensure at the
time of issuance there is a registration statement for the shares in effect
under the Securities Act of 1933.

 

9. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern, except as specifically provided herein. Interpretations of the Plan and
this Award by the Committee are binding on you and the Company.

 

10. Tax Withholding. You acknowledge that, regardless of any action taken by the
Company or, if different, your employer, the ultimate liability for any or all
income tax, social insurance contributions, payroll tax or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”) is and remains your responsibility and may exceed the
amount withheld by the Company or your employer. You further acknowledge that
the Company and/or your employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award and (2) do not commit to structure the terms of the grant or any
aspect of the Award to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or your employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

You agree that the Company may satisfy such withholding by any or a combination
of the following methods: (i) by requiring you to pay such amount in cash or
check; (ii) by deducting such amount out of any other compensation otherwise
payable to you; (iii) by the Company withholding a number of shares

 

3



--------------------------------------------------------------------------------

  issuable in respect of the Award having a fair market value equal to the
amount of Tax-Related Items that the Company determines it or your employer is
required to withhold; and/or (iv) arranging for the Company’s designated broker
(if any, or any broker acceptable to the Company) to sell shares having a fair
market value equal to the amount of Tax-Related Items that the Company
determines it is required to withhold (and, in the case of using the Company’s
designated broker, you authorize such sale by accepting the terms of this
Award). If the obligation for Tax-Related Items is satisfied by withholding in
shares, for tax purposes, you are deemed to have been issued the full number of
shares subject to the vested Award, notwithstanding that a number of the shares
are held back solely for the purpose of paying the Tax-Related Items.

If the Tax-Related Items are not satisfied for any reason or if you otherwise
fail to comply with your obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the shares pursuant
to this Award.

 

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Stock Plan
Administrator, at 3250 Van Ness Avenue, San Francisco, CA 94109 USA, or at such
other address as the Company may hereafter designate in writing.

 

12. Non-accrual of Rights. In accepting your Award, you acknowledge that:

 

  •   the Plan is established voluntarily by the Company; it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;

 

  •   the grant of your Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of awards, or benefits
in lieu of awards, even if awards have been granted in the past;

 

  •   all decisions with respect to future Awards under the Plan, if any, will
be at the sole discretion of the Company;

 

  •   you are voluntarily participating in the Plan;

 

  •   the Award and the shares of Common Stock subject to the Award are not
intended to replace any pension rights or compensation;

 

  •   the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

  •   the future value of the shares of Common Stock subject to your Award is
unknown, indeterminable and cannot be predicted with certainty;

 

  •   no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment or service agreement, if any),
and in consideration of the grant of the Award to which you are otherwise not
entitled, you irrevocably agree never to institute any such claim against the
Company or any Subsidiary, waive your ability, if any, to bring any such claim,
and release the Company and all Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

 

  •   unless otherwise provided in the Plan or determined by the Company in its
discretion, the Award and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and

 

  •   you acknowledge and agree that neither the Company nor any Subsidiary
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to you pursuant to the settlement of the Award, the payment
of dividend equivalents or the subsequent sale of any shares of Common Stock
acquired upon settlement.

 

4



--------------------------------------------------------------------------------

13. 409A Settlement Provisions. Please note Sections 13 and 14 are applicable
only to U.S. taxpayers. Notwithstanding anything in the Plan or this Agreement
to the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Restricted Stock Units is accelerated in connection with your
Retirement or other termination of employment (provided that such termination is
a “separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) you are a “specified employee”
within the meaning of Section 409A at the time of such termination and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to you on or within the six
(6) month period following your termination of employment, then the payment of
such accelerated Restricted Stock Units otherwise payable to you during such six
(6) month period will accrue and will be paid to you on the date six (6) months
and one (1) day following the date of your termination of employment, unless you
die following your termination of employment, in which case, the Restricted
Stock Units will be paid in shares of Common Stock to your estate as soon as
practicable following your death. It is the intent of this Agreement to comply
with, or be exempt from, the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or shares of Common Stock
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and any proposed, temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.

 

14. Transactions.

 

  (a) Section 409A Change of Control. In the event of a Transaction that
qualifies as a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets, each
within the meaning of Section 409A (each, a “409A Change of Control”):

 

  (i) Following Share Deferral. If you have elected to defer receipt of your
shares of Common Stock such that this Award is subject to Section 409A:

 

  (x) Vested Deferred Shares. With respect to the then-vested but deferred
shares of Common Stock subject to this Award, if the Award is not assumed or
substituted for as provided in Section 17 of the Plan, your shares of Common
Stock (or the per share consideration received by a majority of the holders of
such Common Stock in such Transaction) payable to you in connection with this
portion of the Award will be delivered to you as soon as practicable following
the date on which such Transaction is consummated, within sixty (60) days of the
consummation of the Transaction (or, if required for compliance with
Section 409A, in accordance with the applicable deferral election and the
provisions hereof that apply thereunder), subject to Section 13 hereof.

 

  (y) Unvested Restricted Stock Units. With respect to then-unvested Restricted
Stock Units subject to this Award, if such portion of the Award is not assumed
or substituted for as provided in Section 17 of the Plan, such portion of the
Award will vest 100% immediately prior to its termination pursuant to Section 17
of the Plan, and your shares of Common Stock (or the per share consideration
received by a majority of the holders of such Common Stock in such Transaction)
payable to you in connection with this portion of the Award will be delivered to
you as soon as practicable following the date on which such Transaction is
consummated, within sixty (60) days of the consummation of the Transaction (or,
if required for compliance with 409A, in accordance with the applicable deferral
election and the provisions hereof that apply thereunder), subject to Section 13
hereof.

 

5



--------------------------------------------------------------------------------

If the Award is assumed or substituted for as provided in Section 17 of the
Plan, such portion of the Award shall continue to vest (or remain outstanding if
already vested) in accordance with the terms of this Agreement and the Plan and
be delivered to you in accordance with the applicable deferral election and the
provisions hereof that apply thereunder (subject to Section 13 hereof).

 

  (ii) Retirement Eligibility. If this Award is subject to Section 409A by
reason of your Retirement eligibility or any other reason, and you have not
elected to defer receipt of your shares of Common Stock, then with respect to
then-unvested Restricted Stock Units subject to this Award:

 

  (x) If such portion of the Award is not assumed or substituted for as provided
in Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, and all the shares
of Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you as soon as practicable
following the date on which such Transaction is consummated, within sixty
(60) days of the consummation of the Transaction (or, if required for compliance
with Section 409A, on the same dates specified under the terms of this Agreement
including, but not limited to, Sections 2 and 3 hereof), subject to Section 13
hereof.

 

  (y) If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and be delivered to you
on the same dates specified under the terms of this Agreement (including, but
not limited to Sections 2, 3 and 13 hereof).

 

  (iii) Following Both Share Deferral and Retirement Eligibility. If your Award
is subject to Section 409A by reason of your Retirement eligibility and you have
elected to defer receipt of your shares of Common Stock, such that this Award is
subject to Section 409A, the provisions of Section 14(a)(i) (“Section 409A
Change of Control – Following Share Deferral”) shall apply.

 

  (iv) No Deferral or Retirement Eligibility. If you are not eligible for
Retirement such that your Award is not subject to Section 409A and have not
elected to defer receipt of your shares of Common Stock, and this Award is
otherwise exempt from Section 409A, the then-unvested Restricted Stock Units
subject to this Award will be treated pursuant to Section 17 of the Plan,
subject to the provisions of Section 13 hereof.

 

  (b) Non-Section 409A Change of Control. In the event of a Transaction that
does not qualify as a 409A Change of Control:

 

  (i) Following Share Deferral. If you have elected to defer receipt of your
shares of Common Stock such that this Award is subject to Section 409A:

 

  (x) Vested Deferred Shares. With respect to the then-vested but deferred
shares of Common Stock subject to this Award, regardless of whether such portion
of the Award is or is not assumed or substituted for as provided in Section 17
of the Plan, the shares of Common Stock (or the per share consideration received
by a majority of the holders of such Common Stock in such Transaction) payable
to you in connection with this portion of the Award will be delivered to you on
the same dates specified in your deferral election and the provisions hereof
that apply thereunder (subject to Section 13 hereof).

 

  (y) Unvested Restricted Stock Units. With respect to then-unvested Restricted
Stock Units subject to this Award:

 

6



--------------------------------------------------------------------------------

  (1) If such portion of the Award is not assumed or substituted for as provided
in Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, but the shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you on the same dates
specified in your deferral election and the provisions hereof that apply
thereunder (subject to Section 13 hereof), in each case regardless of any
acceleration of the vesting of such Restricted Stock Units which may occur in
connection with the Transaction.

 

  (2) If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and be delivered to you
in accordance with the applicable deferral election and the provisions hereof
that apply thereunder (subject to Section 13 hereof).

 

  (ii) Retirement Eligibility. If this Award is subject to Section 409A by
reason of your Retirement eligibility or any other reason, and you have not
elected to defer receipt of your shares of Common Stock, then with respect to
then-unvested Restricted Stock Units subject to this Award:

 

  (x) If such portion of the Award is not assumed or substituted for as provided
in Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, but the shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you on the same dates
specified under the terms of this Agreement (including, but not limited to
Sections 2, 3 and 13 hereof), regardless of any acceleration of the vesting of
such Restricted Stock Units which may occur in connection with the Transaction.

 

  (y) If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and, regardless of any
acceleration of the vesting of such Restricted Stock Units which may occur in
connection with the Transaction, be delivered to you on the same dates specified
under the terms of this Agreement (including, but not limited to Sections 2, 3
and 13 hereof).

 

  (iii) Following Both Share Deferral and Retirement Eligibility. If this Award
is subject to Section 409A by reason of your Retirement eligibility and you have
elected to defer receipt of your shares of Common Stock, such that this Award is
subject to Section 409A, the provisions of Section 14(b)(i) (“Non-Section 409A
Change of Control – Following Share Deferral”) shall apply.

 

  (iv) No Deferral or Retirement Eligibility. If you are not eligible for
Retirement such that your Award is not subject to Section 409A and have not
elected to defer receipt of your shares of Common Stock, and this Award is
otherwise exempt from Section 409A, the then-unvested Restricted Stock Units
subject to this Award will be treated pursuant to Section 17 of the Plan,
subject to the provisions of Section 13 hereof.

 

15. Governing Law and Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of California without regard
to the conflict of law provisions, as provided in the Plan. Further, for
purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Francisco
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

7



--------------------------------------------------------------------------------

16. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

17. Severability and Waiver. The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. Further, you acknowledge that a waiver by the
Company of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by you or any other Plan participant.

 

18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

19. No Advice. The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan or your acquisition or sale of Common Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

20. Language. If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

 

21. Country-Specific Appendix. Notwithstanding any provisions in this Agreement
or the Plan, the grant of Restricted Stock Units shall be subject to any special
terms and conditions as set forth in the Appendix to this Agreement for your
country of residence. Moreover, if you relocate to one of the countries included
in the Appendix, the special terms and conditions for such country will apply to
you to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.

[INSERT SIGNATURE LINE FOR PEOPLE OUTSIDE OF U.S.]

Revised for grants on or after April 22, 2014

 

8